Citation Nr: 0823291	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals, right great toe fracture.

2.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder acromioclavicular strain, status post 
acromioplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 2001 to 
December 2004.

Procedural history

This case come before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted service connection for residuals of 
a  fracture of the right great toe with a noncompensable 
(zero percent) disability rating assigned; and for chronic 
acromioclavicular strain of the right shoulder, with a 10 
percent disability rating assigned.  The RO increased the 
rating for the right shoulder disorder to 20 percent in a 
June 2006 decision.  

The veteran testified at a Travel Board hearing held at the 
RO in January 2008 before the undersigned Veterans Law Judge.

Matters not on appeal

In its January 2005 decision, the RO granted service 
connection for bilateral salpingo-oophorectomy, with a 30 
percent disability rating assigned.  The veteran was also 
granted special monthly compensation due to loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k).  In March 2005, 
the veteran filed a notice of disagreement as to that 
decision.  In a July 2005 decision, the RO redenominated the 
disability to total abdominal hysterectomy and increased the 
assigned rating to 50 percent disabling.  This is the maximum 
disability rating under 38 C.F.R. § 4.116, Diagnostic Code 
7617.  The veteran did not further pursue an appeal as to  
that issue.  

The January 2005 RO rating decision granted service 
connection for a number of other disabilities and assigned 
disability ratings therefor.  The veteran did not disagree 
with any of those determinations. 


FINDINGS OF FACT

1.  The veteran's residuals of right great toe fracture are 
manifested by complaints of pain; she is able ambulate 
without use of an assistive device and she has missed no work 
because of her right great toe disability.

2.  The veteran's service-connected right shoulder 
acromioclavicular strain is manifested by internal 
derangement and complaints of pain, with the ability to move 
the right arm above shoulder level. 

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
great toe and right shoulder disabilities, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for residuals of fracture of the right great toe have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for the service-connected right shoulder 
acromioclavicular strain, status post acromioplasty, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased initial 
ratings for residuals of a right great toe fracture, 
currently rated noncompensably (zero percent) disabling; and 
for right shoulder acromioclavicular strain, status post 
acromioplasty, currently rated 20 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA. The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
increased ratings in a letter from the RO dated March 20, 
2006.

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
letter, as well as a VCAA letter dated September 17, 2004, 
wherein the veteran was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised that VA 
would assist him with obtaining "medical records, employment 
records, or records from other Federal Agencies." With 
respect to private treatment records, the letter informed the 
veteran that VA would attempt to obtain any additional 
information or evidence she identified and included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  The letter further 
emphasized: "You must give us enough information about these 
records so that we can request them from the person or agency 
who has them. It's still your responsibility to support your 
claim with appropriate evidence"

The September 2004 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The March 20, 2006 letter from 
the RO specifically stated: 
"If you have any information or evidence that you have not 
previously told us about or given to us, and that information 
concerns the level of your disability, . . . please tell us 
or give us that evidence now."  This complies with the "give 
us everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 20, 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board is aware of the recent Court decision in the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concerning the adequacy of notice in increased rating claims.  
However, in the present appeal, the veteran is challenging 
the initial evaluations assigned following the award of 
service connection for residuals of a right great toe 
fracture, and for right shoulder acromioclavicular strain, 
status post acromioplasty.  The Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Once the 
veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 
Vet. App. At 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA treatment 
records, and her service medical records.  She was provided 
VA examinations relating to right shoulder and right great 
toe in October 2004 and May 2006, with an additional 
examination of the right great toe in January 2007.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2007).  She has retained the services of a 
representative, who has presented argument on her behalf.  As 
noted in the introduction, she testified at a Travel Board 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.
1.  Entitlement to an initial compensable rating for 
residuals, right great toe fracture.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Assignment of diagnostic code

The veteran's service-connected right great toe disability is 
currently rated under 
38 C.F.R. 4.71a, Diagnostic Code 5283 (2007) [malunion of or 
nonunion of tarsal or metatarsal bones].  See 38 C.F.R. § 
4.20 (2007) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There is no 
evidence in the record that there is any malunion or nonunion 
of the right great toe.  The VA examiner in January 2007 
observed no deformity of, and no malunion or nonunion of, the 
right great toe.  Thus, rating under Diagnostic Code 5283 
does not appear to be appropriate.

The veteran's disability is more appropriately be rated under 
Diagnostic Code 5284 [foot injuries, other], the "catch-all" 
code for foot injuries.  In any event, Diagnostic Code 5283 
and Diagnostic Code 5284 both assign a 10 percent rating for 
a "moderate" level of disability, a 20 percent rating for a 
"moderately severe" level of disability, and a 30 percent 
rating for a "severe" level of disability; therefore, the 
standard applied to rate the veteran's service-connected 
right great toe disability is the same under either code.

Accordingly, the Board will use Diagnostic Code 5284, 
inasmuch as the disability is more aptly covered by that code 
and the rating criteria are similar either way.  

Specific rating criteria

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for a moderate foot injury; a 20 percent rating is assigned 
for moderately severe foot injury; and a 
30 percent rating is assigned for a severe foot injury.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2007).

The words "moderate", "moderately severe" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  
See 38 C.F.R. § 4.6 (2007).  The Board observes in passing 
that "moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988) 871.  
"Severe" is generally defined as "of a great degree: 
serious."  See Webster's Ninth New Collegiate Dictionary 1078 
(1990).



Factual background

The Board believes that a brief factual background would be 
helpful to an understanding of its decision as to this issue.

The record shows that the veteran fractured her right great 
toe in May 2003.  This resulted in a surgical cheilectomy 
with avulsion fracture excision in October 2003.  A second 
surgical procedure was required in May 2004 to correct a 
hallux valgus deformity.  The veteran underwent a third 
surgical procedure on her right great toe during September 
2006 for a cheilectomy with hemi-implant at the right first 
metatarsophalangeal joint and removal of the hardware.  

Analysis

Schedular rating

To warrant a 10 percent rating for the veteran's service-
connected disability under Diagnostic Code 5284, the medical 
evidence must demonstrate "moderate" foot disability.  To 
warrant a 20 percent rating for the veteran's service- 
connected right great toe disability under Diagnostic Code 
5284, the medical evidence must demonstrate "moderately 
severe" foot disability.  

At a May 2006 VA examination of the veteran's right great toe 
(prior to the September 2006 surgery), the examiner noted 
that the toe was painful on motion.  The examiner observed 
that the veteran had a normal gait.

A VA examination of the veteran's right great toe was 
conducted in January 2007, after the third surgical procedure 
on her right great toe.  The veteran reported that pain in 
the right toe was at a level of 2-3 on a scale of 10; flare-
ups occurred which caused throbbing pain in the right great 
toe.  She did not use assistive devices.  
The veteran reported that she worked in installation of 
communications at an Army base and that she was able to be 
self-sufficient in her daily activities.  She had not missed 
work because of the right great toe disability.  

The examiner observed that there was slight tenderness with 
palpation.  
The veteran's gait was slightly guarded.  She was unable to 
perform flexion at the right first metatarsophalangeal joint 
due to the surgical residuals.

At the January 2008 Travel Board hearing, the veteran 
testified that she had no range of motion in the toe; no 
flexibility; and there was swelling and pain.  She was unable 
to walk more than a mile without stopping to rest.  

After having carefully considered the matter, the Board 
believes that there has been demonstrated sufficient 
symptomatology to warrant the assignment of a 10 percent 
rating, indicative of "moderate" disability.  The veteran has 
complaints of pain, which the Board has no reason to doubt 
exists.  There appears to be some limitation of function 
after prolonged walking (a mile or so).  Given these 
symptoms, the Board believes that the disability caused by 
the right great toe fracture residuals more closely 
approximates that which can be described as "moderate".  
Put another way, the symptoms are of such significance that 
they may not be dismissed with the assignment of a 
noncompensable rating under 38 C.F.R. § 4.31. 

The evidence of record, however, does not allow for the 
assignment of a 20 percent or higher rating for the right 
great toe residuals.  There is no evidence that the 
disability is moderately severe or severe ("of a great 
degree: serious").  The veteran is ambulatory, there has 
been no observation of an altered gait, she does not require 
the use of a cane or other assistive device, she is able to 
perform her daily activities, she has continued to work, has 
not missed any work, and she is able to walk a mile before 
resting.  These facts lead the Board to conclude that the 
veteran's right great toe disability is manifested by at 
worst moderate symptoms.

In summary, for the reasons stated above, the Board finds 
that a 10 percent disability rating may be awarded for the 
veteran's service-connected right great toe disability.
 




DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).

The VA examination reports describe a surgical scar 
associated with the veteran's service-connected right great 
toe disability.  The scar was separately service-connected 
and rated by the RO in its January 2005 decision.  The 
medical evidence does not suggest any other disability 
associated with the right great toe fracture residuals which 
could be separately rated.
 
Fenderson consideration

The RO assigned a noncompensable disability rating for the 
service-connected right great toe disability, effective 
December 27, 2004, the day after the veteran left military 
service.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The board will therefore review the evidence in 
order to see if 
Stages ratings are appropriate with respect to the right 
great toe disability.

The record indicates that at the May 17, 2006 VA examination, 
the veteran demonstrated objective great right toe 
symptomatology which met the criteria for a compensable 
disability rating of 10 percent.  At that time the veteran's 
symptomatology had clearly worsened, as evidences by the need 
for the subsequent surgery.  The record contains no evidence 
dated prior to this time, to include an October 2004 VA 
examination report, which would allow for a compensable 
disability rating.  Specifically, the October 2004 VA 
examiner observed some limitation of motion of the toe, but 
no pain on motion.  The toe was nontender.  

Accordingly, the Board finds that the 10 percent disability 
rating should be assigned from May 17, 2006, and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. § 
3.400(o) (2007).  Prior to that date, a noncompensable rating 
was properly assigned.
  
[In an April 2007 RO decision, a 100 percent temporary total 
disability rating for convalescence was awarded from 
September 29, 2006 (the day of the surgery on the toe) until 
November 1, 2006.  The Board wishes to make it clear that its 
discussion above is not intended to disturb that award in any 
way.]

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

In the present case, the record does not show that the 
veteran has required frequent hospitalization for her right 
great toe disability.  As was noted by the Board above, there 
have been several surgeries, but these appear to have been on 
an outpatient basis.  Marked interference with employment, 
beyond that contemplated in the schedular criteria, has also 
not been demonstrated.  As noted above, the veteran has not 
missed work due to her right great toe disability.  Although 
the Board has no reason to doubt that the pain caused by the 
right great toe disability may cause some minor hindrance at 
work, this is contemplated in the 10 percent disability 
rating which the Board has now assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no unusual clinical picture presented, 
nor are there any other factors which take the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's residuals of fracture of the right great toe 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2007).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that a 10 percent disability rating is warranted 
for the service-connected right great toe disability.  To 
that extent, the appeal is allowed.

2.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder acromioclavicular strain, status post 
acromioplasty.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings were stated above and will not be repeated.

Specific rating criteria 

The veteran's service-connected right shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 
5203 [clavicle or scapula, impairment of] -5201 [limitation 
of motion of the arm].  See 38 C.F.R. § 4.27 (2007) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

The Board observes that the veteran's right upper extremity 
is her minor or 
non-dominant extremity.  See 38 C.F.R. § 4.69 (2007) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the scapula or nonunion of the scapula 
without loose movement.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  The assigned 
percentages are the same for the major and minor extremities.  

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation for the 
major extremity and 20 percent for the minor extremity.  
Limitation of motion to 25 degrees from the side warrants a 
40 percent evaluation for the major extremity and 30 percent 
for the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2007).

Analysis

Assignment of diagnostic code

As was discussed above in connection with the first issue on 
appeal, the Board must look to see if an appropriate 
diagnostic code has been assigned.

The veteran's service-connected right shoulder 
acromioclavicular strain, status post acromioplasty, is 
currently rated as 20 percent disabling under Diagnostic 
Codes 5203 and 5201.  It is unclear why the RO rated the 
veteran under two diagnostic codes.  

After having reviewed the evidence of record, the Board finds 
that in light of the diagnosis, anatomical localization and 
symptomatology reported by the veteran, utilization of 
Diagnostic Code 5203 is more appropriate in the instant case.  

The veteran has had acromioplasty surgery to repair the 
rotator cuff on her right shoulder during July 2005, and 
again in December 2007 for resection of the distal clavicle 
and rotator cuff repair.  At the January 2008 Travel Board 
hearing, the veteran testified that the shoulder occasionally 
locks, that she is no longer able to do recreational 
activities that she has enjoyed, and that it occasionally 
causes sharp pain that wakes her when she is sleeping.  The 
evidence thus shows that the veteran's right shoulder 
disability is manifested by internal derangement post three 
surgeries, with reports of pain.  This evidence is congruent 
with the assignment of Diagnostic Code 5203.

Diagnostic Code 5201 [limitation of motion of the arm] is not 
the most appropriate diagnostic code, because the objective 
medical evidence of record shows that the veteran can raise 
her arm much higher than shoulder level.  [As noted above, 
limitation of arm movement to shoulder level warrant the 
assignment of a 20 percent rating under Diagnostic Code 
5201.]  Indeed, a recent VA physical therapy report dated 
February 20, 2008 showed that the veteran had abduction in 
her right shoulder (ability to lift her right arm to the 
side) to 140 degrees.  Shoulder level is to 90 degrees, and 
higher ratings under Diagnostic Code 5201 require shoulder 
abduction to be less than 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2007).  Therefore, rating the veteran under 
Diagnostic Code 5201 would not avail her.  

Under such circumstances, Diagnostic Code 5203 fits the 
diagnosis and symptomatology.    



Schedular rating

The veteran has already been awarded the maximum 20 percent 
rating available whether pursuant to Diagnostic Code 5203.
  
DeLuca considerations

The Board is mindful of the veteran's complaints of pain.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
Diagnostic Code 5203, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Moreover, where, as here, a veteran is already 
receiving the maximum disability rating, consideration of the 
provisions of DeLuca is not required.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Esteban concerns

As was discussed above, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban, supra.

VA examination reports described a surgical scar associated 
with the veteran's service-connected right shoulder 
disability.  The scar was service-connected and has been 
rated by the RO as 10 percent disabling.  The Board can 
identify no other right shoulder disability which could be 
separately rated.  Rating the veteran under both Diagnostic 
Codes 5201 and 5203 would constitute prohibited pyramiding.  
See 38 C.F.R. § 4.14 [the evaluation of the same disability 
under various diagnoses is to be avoided].
 
Fenderson considerations

The Board has considered the holding in Fenderson, which 
allows for the assignment of separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  

Staged ratings have in fact been assigned for the veteran's 
right shoulder disability.  
In January 2005, the RO assigned an initial 10 percent 
disability rating for the service-connected right shoulder 
disability, effective December 27, 2004, the day after the 
veteran left military service.  The 10 percent rating was 
assigned in large part due to the report of a VA examination 
of the veteran's shoulder conducted in October 2004, prior to 
her discharge from service.  That examination showed no 
muscle atrophy, and range of motion was normal with pain only 
on external rotation from 70 to 90 degrees. 

In a June 2006 RO decision, an increased 20 percent 
disability rating was granted, effective from June 29, 2005, 
the date when her private doctor first recommended rotator 
cuff repair surgery on her right shoulder [which was done on 
July 21, 2005].   
After having reviewed the evidence , the Board agrees that it 
was first factually ascertainable evidence that an increase 
in disability occurred on June 29, 2005, the date of the 
private doctor's report which indicated the need for surgery.  
See 38 C.F.R. § 3.400(o).  Prior to that time,  the RO 
properly awarded the initial 10 percent disability rating 
based on the veteran's complaints of pain.  

Extraschedular rating consideration

As has been discussed above in connection with the first 
issue on appeal, an extraschedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2007).

In the present case, the record does not show that the 
veteran has required frequent hospitalization for her right 
shoulder disability.  The veteran had outpatient surgery for 
her rotator cuff repair surgeries on July 21, 2005 and 
December 13, 2007. 
The veteran has continued to work, and marked interference 
with employment, beyond that contemplated in the schedular 
criteria, has also not been demonstrated.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's right shoulder disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.


ORDER

Entitlement to a 10 percent disability rating for service-
connected residuals of a fracture of the right treat toe is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

An increased disability rating service-connected right 
shoulder acromioclavicular strain, status post acromioplasty, 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


